Exhibit 10.1 Execution Version FINANCING AGREEMENT dated as of April14, 2014 among GLOBAL GEOPHYSICAL SERVICES, INC., as a debtor and debtor-in-possession, as Borrower, CERTAIN SUBSIDIARIES OF GLOBAL GEOPHYSICAL SERVICES, INC., as debtors and debtors-in-possession, as Guarantors, THE LENDERS FROM TIME TO TIME PARTY HERETO, and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent TABLE OF CONTENTS Page ARTICLE IDEFINITIONS AND INTERPRETATION 1 Section 1.1. Definitions 1 Section 1.2. Accounting and Other Terms 32 Section 1.3. Interpretation, etc. 33 Section 1.4. Time References 34 ARTICLE IILOANS 34 Section 2.1. Loans 34 Section 2.2. [Intentionally Omitted] 35 Section 2.3. [Intentionally Omitted] 36 Section 2.4. Pro Rata Shares 36 Section 2.5. Use of Proceeds 36 Section 2.6. Evidence of Debt; Register; Lenders' Books and Records; Notes 36 Section 2.7. Interest 37 Section 2.8. Conversion/Continuation 38 Section 2.9. Default Interest 39 Section 2.10. Fees 39 Section 2.11. Scheduled Repayments of Loans 40 Section 2.12. Voluntary Prepayments and Commitment Reductions 40 Section 2.13. Mandatory Prepayments 40 Section 2.14. Application of Prepayments 42 Section 2.15. General Provisions Regarding Payments 43 Section 2.16. Ratable Sharing 45 Section 2.17. Making or Maintaining LIBOR Rate Loans 45 Section 2.18. Increased Costs; Capital Adequacy 47 Section 2.19. Taxes; Withholding, etc. 48 Section 2.20. Obligation to Mitigate 52 Section 2.21. Defaulting Lenders 52 Section 2.22. [Intentionally Omitted] 53 Section 2.23. [Intentionally Omitted] 53 ARTICLE III SECURITY AND ADMINISTRATIVE PRIORITY 53 Section 3.1. Collateral; Grant of Lien and Security Interest 53 Section 3.2. Administrative Priority 53 Section 3.3. Grants, Rights and Remedies 54 Section 3.4. No Filings Required 54 Section 3.5. Survival 54 ARTICLE IVCONDITIONS PRECEDENT 55 Section 4.1. Interim Facility Effective Date 55 Section 4.2. Conditions Precedent to Final Facility Effectiveness 55 Section 4.3. Conditions to Each Credit Extension 57 Section 4.4. Matters Regarding Perfection and Priority of Liens 58 ARTICLE VREPRESENTATIONS AND WARRANTIES 59 Section 5.1. Organization; Requisite Power and Authority; Qualification 59 Section 5.2. Capital Stock and Ownership 59 Section 5.3. Due Authorization 59 Section 5.4. No Conflict 59 Section 5.5. Governmental Consents 60 Section 5.6. Binding Obligation 60 Section 5.7. Financial Statements 60 Section 5.8. Budget 60 Section 5.9. No Material Adverse Effect 61 Section 5.10. Adverse Proceedings, etc. 61 Section 5.11. Payment of Taxes 61 Section 5.12. Properties 61 Section 5.13. Environmental Matters 62 Section 5.14. No Defaults 62 Section 5.15. Material Contracts 63 Section 5.16. Governmental Regulation 63 Section 5.17. Margin Stock 63 Section 5.18. Employee Matters 63 Section 5.19. Employee Benefit Plans 63 Section 5.20. Certain Fees 64 Section 5.21. [Intentionally Omitted] 64 Section 5.22. Compliance with Statutes, etc. 64 Section 5.23. Intellectual Property 64 Section 5.24. [Intentionally Omitted] 64 Section 5.25. Customers and Suppliers 64 Section 5.26. Insurance 65 Section 5.27. [Intentionally Omitted] 65 Section 5.28. Permits, Etc. 65 Section 5.29. Bank Accounts and Securities Accounts 65 Section 5.30. Security Interests 65 Section 5.31. PATRIOT ACT and FCPA 66 Section 5.32. [Intentionally Omitted] 66 Section 5.33. Disclosure 66 Section 5.34. [Intentionally Omitted] 66 Section 5.35. Use of Proceeds 67 Section 5.36. Administrative Priority; Lien Priority. 67 Section 5.37. Appointment of Trustee or Examiner; Liquidation 67 ARTICLE VIAFFIRMATIVE COVENANTS 68 Section 6.1. Financial Statements and Other Reports 68 Section 6.2. Existence 73 Section 6.3. Payment of Taxes and Claims 73 Section 6.4. Maintenance of Properties 73 Section 6.5. Insurance 73 Section 6.6. Inspections 74 Section 6.7. Lenders Meetings and Conference Calls 75 Section 6.8. Compliance with Laws 75 Section 6.9. Environmental 75 Section 6.10. Subsidiaries 76 Section 6.11. Additional Material Real Estate Assets 76 Section 6.12. Location of Inventory and Equipment 77 Section 6.13. Further Assurances 77 Section 6.14. Cash Management Systems 77 ARTICLE VIINEGATIVE COVENANTS 77 Section 7.1. Indebtedness 78 Section 7.2. Liens 78 Section 7.3. [Intentionally Omitted 78 Section 7.4. No Further Negative Pledges 78 Section 7.5. Restricted Junior Payments 78 Section 7.6. Restrictions on Subsidiary Distributions 78 Section 7.7. Investments 79 Section 7.8. [Intentionally Omitted] 79 Section 7.9. Fundamental Changes; Disposition of Assets; Acquisitions 79 Section 7.10. [Intentionally Omitted] 80 Section 7.11. Sales and Lease Backs 80 Section 7.12. Transactions with Shareholders and Affiliates 80 Section 7.13. Conduct of Business 81 Section 7.14. [Intentionally Omitted] 81 Section 7.15. Changes to Agreements and Organizational Documents 81 Section 7.16. Fiscal Year 81 Section 7.17. Deposit Accounts and Securities Accounts 81 Section 7.18. Prepayments of Certain Indebtedness 82 Section 7.19. Anti-Terrorism Laws 82 Section 7.20. Assets of Non-Loan Parties 82 Section 7.21. Bankruptcy Court Orders; Administrative Priority; Lien Priority; Payment of Claims 83 Section 7.22. Payments 83 Section 7.23. [Intentionally Omitted] 84 Section 7.24. Budget 84 ARTICLE VIIIGUARANTY 84 Section 8.1. Guaranty of the Obligations 84 Section 8.2. Contribution by Guarantors 84 Section 8.3. Payment by Guarantors 85 Section 8.4. Liability of Guarantors Absolute 85 Section 8.5. Waivers by Guarantors 87 Section 8.6. Guarantors' Rights of Subrogation, Contribution, etc. 88 Section 8.7. Subordination of Other Obligations 88 Section 8.8. Continuing Guaranty 89 Section 8.9. Authority of Guarantors or the Company 89 Section 8.10. Financial Condition of the Company 89 Section 8.11. [Intentionally Omitted] 89 Section 8.12. Release of Guarantor 89 Section 8.13. Keepwell 89 ARTICLE IXEVENTS OF DEFAULT 90 Section 9.1. Events of Default 90 ARTICLE XAGENTS 95 Section 10.1. Appointment of Agents 95 Section 10.2. Powers and Duties 95 Section 10.3. General Immunity 96 Section 10.4. Agents Entitled to Act as Lender 97 Section 10.5. Lenders' Representations, Warranties and Acknowledgment 98 Section 10.6. Right to Indemnity 98 Section 10.7. Successor Administrative Agent and Collateral Agent 99 Section 10.8. Collateral Documents and Guaranty Section 10.9. Agency for Perfection Section 10.10. [Intentionally Omitted] Section 10.11. Reports and Other Information; Confidentiality; Disclaimers ARTICLE XIMISCELLANEOUS Section 11.1. Notices Section 11.2. Expenses Section 11.3. Indemnity Section 11.4. Set-Off Section 11.5. Amendments and Waivers Section 11.6. Successors and Assigns; Participations Section 11.7. Independence of Covenants Section 11.8. Survival of Representations, Warranties and Agreements Section 11.9. No Waiver; Remedies Cumulative Section 11.10. Marshalling; Payments Set Aside Section 11.11. Severability Section 11.12. Obligations Several; Independent Nature of Lenders' Rights Section 11.13. Headings Section 11.14. APPLICABLE LAW Section 11.15. CONSENT TO JURISDICTION Section 11.16. WAIVER OF JURY TRIAL Section 11.17. Confidentiality Section 11.18. Usury Savings Clause Section 11.19. Counterparts Section 11.20. Effectiveness Section 11.21. PATRIOT Act Notice Section 11.22. Covenants to Existing Lenders and Existing Agents APPENDICES: A Commitments B Notice Addresses SCHEDULES: Certain Material Real Estate Assets Initial Budget and Thirteen Week Informational Budget Jurisdictions of Organization and Qualification Capital Stock and Ownership Real Estate Assets Material Contracts Intellectual Property Insurance Bank Accounts and Securities Accounts Net Book Value of Certain Assets Certain Indebtedness Certain Liens Certain Negative Pledges Certain Restrictions on Subsidiary Distributions Certain Investments EXHIBITS: A Funding Notice A-2
